Citation Nr: 1618520	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether a July 27, 1973 decision of the Board of Veterans' Appeals that denied service connection for a nervous disorder and drug abuse should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran in this case served on active duty from September 1965 to September 1969.
This matter comes before the Board of Veterans' Appeals (Board) in response to a November 2013 request that was interpreted as a Motion for review and revision on the basis of clear and unmistakable error following a July 1973 Board decision.

The Board notes that in November 2013 the Veteran testified before a Veterans Law Judge regarding a claim for entitlement to an effective date earlier than April 18, 1995, for the grant of service connection for PTSD.  The undersigned has reviewed the transcript to the extent that it contains allegations of CUE of the 1973 Board decision.

During the pendency of the appeal, the Veterans Law Judge retired.  In this regard, the Veteran has not requested a hearing regarding the Board CUE claim.  On motions raising CUE in prior Board decisions, a hearing is available to present argument if good cause is shown.  38 C.F.R. § 20.1405(c)(1).  However, as the Veteran has not requested another hearing regarding the CUE motion, and presented argument regarding the CUE claim at the November 2013 hearing, the Board will proceed with adjudication of the Motion.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

This is the first time this case has been before the undersigned. 


FINDINGS OF FACT

1.  In a July 1973 decision, the Board denied entitlement to service connection for a nervous disorder and drug abuse. 

2.  The July 1973 decision was consistent with, and reasonably supported by, the evidence of record and the existing legal authority; the Board decision did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSION OF LAW

The criteria for CUE in the July 1973 Board decision have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § §§ 20.1400, 20.1403, 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of this appeal, the Board must explain the most recent procedural history of this case:  In April 2014, the Board issued a decision in which it denied the Veteran's Motion for review and revision of a July 1973 Board decision which denied entitlement to service connection for a nervous disorder and drug abuse.  The Board found that the Veteran had not adequately set forth allegations of clear and unmistakable error in the July 1973 decision, the legal or factual basis for such allegations or error, or why the result would have been manifestly different but for the errors.

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).

In September 2015, the Court issued a Memorandum Decision (single judge) reversing the Board's April 2014 decision, and remanding the matter for the Board to adjudicate the merits of the Appellant's Motion.  

The Court, in its September 2015 Memorandum Decision, indicated that the Board did not address the allegations in his November 2013 CUE Motion and failed to read the Motion sympathetically.

Specifically, the Court held that a sympathetic reading of the CUE Motion makes clear that the Veteran was alleging that the 1973 Board failed to apply what is now section 1154(b) when it did not consider whether his lay testimony could establish in-service incurrence of a psychological disability.  See Acciola v. Peake, 22 Vet. App. at 326 (explaining that a sympathetic reading can fill in details of a CUE theory).

The Court stated that the Veteran also argued that the November 2013 Motion alleged CUE since it referenced a 1973 letter from a private physician opining that his in-service hypesthesia indicates psychological stress and that the differences between hypesthesia (which indicated psychological stress) and his now service-connected PTSD are of "no practical significance other than clear and unmistakable error."  

While the Court explained that a disagreement with the weight given to evidence of record cannot constitute an allegation of CUE (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc), the Court stated the Board must conduct a "sympathetic reading of the CUE theory [that] may result in clarifying modifications."  Citing Canady v. Nicholson, 20 Vet. App. 393,402 (2006).

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to re-filing.  See 38 C.F.R. § 20.1404(b) (2015); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

In addition, the motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2015); see Acciola v. Peake, 22 Vet. App. 320 (2008) (holding that the task of sympathetically reading CUE motions requires applying common sense to balance reasonable assistance to veterans against undue burdens on VA and the negative consequences of sympathetically raising weak CUE arguments only to deny them). 

Although CUE motions must be pled specifically, a veteran's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 402 (2006).

In this case, a claim of CUE has been raised in a prior Board decision. 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Russell.

The essence of a claim of clear and unmistakable error is that it is a collateral attack on an otherwise final rating decision by the Board or by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed upon a claimant who seeks to establish prospective entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. App.  228, 231 (1991).

To show CUE in a final decision of the Board, a claimant must prove: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App.  310, 313 (1992) (en banc).

The review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  

If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  See 38 C.F.R. § 20.1403(b) and (c) (2015); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new medical diagnosis that 'corrects' an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist a veteran with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

It is important for the Veteran to understand that a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  

Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.

As previously stated, in his November 2013 Motion, the Veteran contended that the statutory or regulatory provisions in existence at the time of the 1973 Board decision were improperly applied.  

Specifically, he contends that the Board failed to apply what is now section 1154(b) when it did not consider whether his lay testimony could establish in-service incurrence of a psychological disability.  

In this regard, he argues that his in-service diagnosis of hypesthesia represents psychological stress and is not significantly different than his subsequent diagnosis of PTSD (for which he was granted service connection in an October 1995 decision).

In this regard, it is important for the Veteran to understand that he is arguing the facts of the case, essentially asking the Board to re-litigate an issue addressed more than 40 years ago.  Even if we assume the Veteran is correct is saying that hypesthesia represents psychological stress and is not significantly different than his subsequent diagnosis of PTSD, it is different and not clear error.  The Board will address this below.

The Veteran also contends that the Board incorrectly applied the provision of law that pertains to drug use and states that the use of drugs is not willful misconduct if it results from a service-connected disability.

Finally, he contends that there was "no treatment of balance or treatment of doubt" in the Board's decision.  In other words, he contends that the Board failed to apply the benefit-of- the-doubt rule in its decision.

Giving the Veteran's pro se CUE Motion a sympathetic reading in accordance with the Court's September 2015 Memorandum Decision, the Board finds that the Veteran's Motion satisfies the threshold of pleading CUE with particularity.  

Pursuant to pertinent law and regulations in effect at the time of the 1973 Board decision are as follows:

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C § 310 (1973), [now 38 U.S.C.A. § §§ 1110, 1131].

Disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  When service connection is thus established for a secondary condition, the secondary condition will be considered a part of the original condition.  38 C.F.R. § 3.310.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation (38 U.S.C. § 354(b) (1973) [now 38 U.S.C.A. § 1154(b)]; 38 C.F.R. § 304(d) (West 2014).

An injury or disease incurred during service is generally regarded to be in line of duty, unless it was the result of the veteran's own willful misconduct.  The isolated and infrequent use of drugs, by itself, will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where the use of drugs or addiction thereto results from a service-connected disability, it will not be considered of misconduct origin.  38 U.S.C. § 105; 38 C.F.R. § 3.301.

Turning now to the specific facts of this particular claim, the Veteran filed his claim for service connection for nervousness or mental upset with black out spells in December 1966. 

The Veteran's service treatment records include a December 1968 clinical record which reflects a diagnosis of hypesthesia of the left arm.  However, the December 1966 and September 1969 reports of medical examination reflect normal clinical psychiatric evaluations.

A September 1970 VA hospital report referenced the Veteran's claim of blackouts during service, the first of which followed a homosexual encounter in Vietnam and the last followed a break-up with his girlfriend.  His history of substance abuse was also noted.  The diagnosis was latent schizophrenia with drug abuse and depression.  

In an April 1971 medical opinion, the VA psychiatrist opined that the latent schizophrenia was due to drug abuse and that he showed no evidence of psychosis at the time of discharge when repeat testing was done.  His basic diagnosis was personality disorder with a temporary latent schizophrenic reaction.

An August 1971 report indicates that he began smoking marijuana in 1967 during service in Vietnam due to "combat anxiety."

On February 1973 private psychiatric evaluation, Dr. F.A.B. indicated that the Veteran became depressed during service in Vietnam and had feelings of panic.  As a result, he used marijuana.  Although he was discharged in 1969, he did not have an acute exacerbation of his illness until April 1971 at which time he was admitted to a VA hospital with complaints of numbness and semi-paralysis of his left arm.  Dr. F.A.B. opined that this "can be observed, certainly, as a very significant type of hysterical manifestation of his anxiety, which certainly seemed to indicate that his condition was something other than treatment for 'drug abuse.'"  He further opined that the psychiatric disability was related to the Veteran's service and that his drug use was related to his psychiatric disability.

In his March 1973 substantive appeal, the Veteran contended that the service records were silent for any psychiatric treatment or blackout spells because he refused treatment.  

In July 1973, the Board acknowledged the Veteran's contentions that his nervous disorder began during service, that his left arm numbness during service was a manifestation of a psychiatric disability, and that his drug abuse was related to his experiences in Vietnam.  However, the Board found that "The Veteran's contention that he was denied treatment for a nervous disorder is not substantiated by the evidence of record" and found that there was no evidence that a nervous disorder began during or immediately after service.  The Board denied the claim for service connection for a nervous disorder and drug abuse.

With regard to the Veteran's allegation that the Board failed to apply what is now section 1154(b), the combat presumption, when it did not consider whether his lay testimony could establish in-service incurrence of a psychological disability, the Veteran's service separation document indicates participation in combat.  Thus, the Veteran's report of depression and feelings of panic during service in Vietnam, including during combat, should have been accepted as evidence of disease or injury in service.  Therefore, the Board did commit error in the 1973 decision by not considering the combat presumption in the adjudication of the claim.  

However, the Board also points out that what the 1973 decision found was not "substantiated by the evidence of record" was the contention that he was denied treatment for a nervous disorder during service.  

Even considering the Veteran's participation in combat during service, there is no evidence of record which shows that he was treated for a psychiatric disorder during service.  Participation in combat may support a finding that a psychiatric disorder was incurred or aggravated during service, but does not support a finding that the Veteran was diagnosed with and treated for a psychiatric disorder during service, in the absence of medical evidence indicating the same.  The Board finds that the medical evidence outweighs the Veteran's contention that he was diagnosed with a psychiatric disorder in service.  Thus even accepting that an error was made in the Board's failure to adjudicate the claim pursuant to the combat presumption, the Board cannot find that the outcome would have been manifestly different but for the error.  There is no CUE. 

In this regard, the Veteran contends that the hypesthesia diagnosed and treated in service indicated psychological stress and that the differences between his service-connected PTSD and his claimed nervous condition "are of no practical significance other than a clear and unmistakable error."  In November 2013, the Veteran testified that anxiety reaction and PTSD are synonymous.  This essentially is an argument that the Board incorrectly weighed the evidence when it denied his claim in 1973.  As the Court explained, a disagreement with the weight given to evidence of record cannot constitute an allegation of CUE.  Citing, Russell, 3 Vet. App. at 313.  Moreover, the Court found that even if "PTSD is synonymous with his nervous condition or was misdiagnosed as anxiety, such an allegation could not constitute a sufficiently pled CUE motion."  Id at 314.  

Indeed, a new medical diagnosis that corrects an earlier diagnosis ruled on by previous adjudicators is not the kind of error that could be considered an error in the original adjudication.  Id.; see also Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).  Consequently, this argument is not subject to CUE.  

With regard to the Veteran's claim for service connection for drug abuse, he contends that the provisions of 38 U.S.C.§ 105 and 38 C.F.R. § 3.301 were incorrectly applied by the Board, the Veteran contends that his drug abuse was related to his psychiatric disorder.  Specifically, he contends that his drug use began after experiencing a "combat stressor."  Inasmuch as the Board determined that his psychiatric disorder was not related to service, there was no basis upon which to grant service connection for drug abuse secondary to any service-connected psychiatric disorder.

Moreover, while the isolated and infrequent use of drugs, by itself, will not be considered willful misconduct, the medical evidence at the time of the 1973 Board decision indicated a history of drug abuse, or a progressive and frequent use of drugs to the point of addiction which was considered willful misconduct.  In a January 2014 statement, the Veteran denied that he was addicted to drugs at that time.  However, the medical evidence at that time does not support a finding of a history of isolated and infrequent use of drugs.  

Notably, in November 2013 the Veteran testified that he used drugs from 1967 to 1970.  After his discharge from service in September 1969 he "was doing drugs" more frequently and a friend recommended he enter into a drug rehabilitation program.  Since the evidence of record reflected a progressive and frequent use of drugs, to the point of addiction, which is considered willful misconduct under the applicable provisions, there was no basis for the Board to granted service on a direct basis.

Accordingly, the Board finds that, at the very least, it is not "undebatable" that the RO misapplied the provisions of 38 U.S.C § 105 and 38 C.F.R. § 3.301(c)(3) with regard to denying service connection for drug abuse on a direct or secondary basis.

Next, the Veteran's claim that the Board failed to apply the benefit-of-the-doubt doctrine in the 1973 decision, is not an example of CUE.  Simply to allege CUE on the basis that previous adjudications improperly weighed and evaluated the evidence, or failed to apply the benefit-of-the-doubt doctrine, or failed to give reasons and bases, can never rise to the stringent definition of CUE.  "Broad-brush" allegations of "failure to follow the regulations" or "failure to give due process" are also insufficient.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Consequently, this argument is not subject to CUE.

Finally, to the extent that the Veteran claims CUE based on the Board's failure to grant service connection for a nervous disorder on a presumptive basis, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309(a) (1973).  

Personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (1973). 

Mental deficiency and personality disorder will not be considered as disabilities under the terms of the schedule.  Brief emotional outbursts or periods of confusion are not unusual in mental deficiency or personality disorder and are not acceptable as the basis for a diagnosis of psychotic disorder.  38 C.F.R. § 4.127 (1973).

The record reflects that within one year after discharge from service the Veteran was diagnosed with personality disorder with a temporary latent schizophrenic reaction.  As a personality disorder is not a psychiatric disorder for which service connection can be granted and the schizophrenia was latent and related to drug abuse, the its 1973 decision the Board did not commit CUE in failing to grant service connection for any acquired psychiatric disorder on a presumptive basis.  Moreover, the Veteran was not diagnosed with "combat anxiety" until August 1971, which is almost two years after his discharge from service.

In summary, for the reasons and bases expressed above, the Board finds that July1973 decision did not contain CUE.  There is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Given the foregoing, the Board finds that the heavy burden required to grant a CUE motion has not been met.  The Motion must be denied.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the parameters of the law surrounding CUE claims, the Board notes that the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed.  See Parker v. Principi, 15 Vet. App. 407 (2002) (RO decisions), Livesay v. Principi, 15 Vet. App. 165 (2001) (Board decisions).  Clear and unmistakable error claims are not conventional appeals, but are requests for revision of previous decisions.  A claim based on clear and unmistakable error is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging clear and unmistakable error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record. Id.

The Board finds that because the Veteran has been notified of the laws and regulations governing CUE claims and reasons for the denial of the claim and all relevant evidence has been associated with the record, any pre-VCAA duties to notify and assist have been met.

ORDER

The July 1973 Board decision which denied entitlement to service connection for a nervous disorder and drug abuse, was not clearly and unmistakably erroneous, and the Motion is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


